F I L E D
                                                                                                        United States Court of Appeals
                                                                                                                Tenth Circuit
                                UNITED STATES COURT OF APPEALS
                                                                                                                  March 23, 2007
                                                    TENTH CIRCUIT                                             Elisabeth A. Shumaker
                                                                                                                  Clerk of Court


 KATHY L. BUCKARDT,

              P l a in t i f f - A p p e ll e e ,
 v.                                                                                         No. 06-8005
 A LB ER TSO N ’S, IN C. and V PA ,                                               (D .C . N o. 04-C V -99-B )
 Inc.,                                                                                 ( D . W yo m i n g )

              D efendants-A ppellants.




                                             ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , E B E L , a n d G O R S U C H , C i r c u it J u d g e s .


          A l b e r t s o n ’ s , I n c . ( “ A l b e r t s o n ’ s ” ) , a p p e a ls t h e d is t r i c t c o u r t ’ s g r a n t o f

s u m m a r y j u d g m e n t i n f a v o r o f K a th y B u c k a rd t ( “ B u c k a rd t ” ) , w h o f il e d a

c la im u n d e r t h e E m p l o ye e R e t i r e m e n t I n c o m e S e c u r i t y A c t ( “ E R I S A ” ) , 2 9

U . S . C . § 1 1 3 2 , a f t e r A l b e r t s o n ’ s d e n i e d h e r c l a i m f o r l o n g - t e r m d i s a b i l it y

b e n e f i ts . T h e d i s tr ic t c o u r t g r a n t e d B u c k a r d t ’s m o t io n f o r s u m m a r y

j u d g m e n t b e c a u s e it d e te r m i n e d th a t A l b e r t s o n ’ s d e n ia l o f b e n e f it s w a s


          *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s is te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1 .
a r b i t r a r y a n d c a p r i c io u s . O n a p p e a l , A l b e r ts o n ’ s a r g u e s t h e r e w a s

s u b s t a n ti a l e v id e n c e t o s u p p o r t i t s d e n ia l o f b e n e f it s a n d th a t t h e d is t r i c t

c o u r t , d e s p i t e c la im i n g t o r e v ie w t h e d e c i s i o n u n d e r th e a rb i t r a r y a n d

c a p r i c i o u s s ta n d a rd , e rr o n e o u s ly r e v ie w e d th e d e c is io n d e n o v o . W e

e x e r c i s e j u r i s d i c t io n u n d e r 2 8 U .S .C . § 1 2 9 1 a n d R E V E R S E a n d R E M A N D .

                                                                  I.

          B u c k a rd t w o r k e d a s a p h a rm a c y m a n a g e r a t o n e o f A l b e r t s o n ’ s s t o r e s

i n W yo m i n g a n d p a rt i c ip a te d in t h e c o m p a n y’ s l o n g - t e r m d i s a b il i t y p l a n

(“the Plan”), which w as administered by A lbertson’s through its Benefits

D e p a rt m e n t. U n d e r t h e P l a n ’ s t e r m s , a n e m p l o ye e is p e r m i t t e d to r e c e i v e

l o n g - t e r m d i s a b il i t y b e n e f i t s i f th e e m p l o ye e is t o t a ll y d i s a b le d . T h e P l a n

d e f in e s “ T o t a l D i s a b il i t y” to m e a n :

          t h e c o m p l e te i n a b i li ty o f t h e E m p l o ye e t o p e r f o r m a n y a n d e v e r y
          d u t y o f h i s o r h e r r e g u l a r o c c u p a t io n w i th t h e E m p l o ye r ;
          p r o v i d e d , t h a t i f b e n e f it s h a v e b e e n p a id p u r s u a n t t o S e c ti o n
          3 . 0 1 f o r 2 4 m o n t h s o f a n y c o n t i n u o u s p e r i o d o f T o t a l D i s a b i l i t y,
          t h e n f o r t h e b a la n c e o f th e p e ri o d o f T o t a l D i s a b il i t y f o ll o w i n g
          s u c h 2 4 - m o n t h p e r i o d , T o t a l D i s a b i l it y s h a l l m e a n t h e c o m p l e t e
          i n a b il i t y o f th e E m p l o ye e to p e r f o r m a n y a n d e v e r y d u t y o f a n y
          g a in f u l o c c u p a t i o n f o r w h i c h h e o r s h e is r e a s o n a b ly f it t e d b y
          training, education or experience, or m ay reasonably becom e
          q u a li f ie d b a s e d o n h is o r h e r t r a in i n g , e d u c a t i o n o r e x p e ri e n c e ,
          s u b je c t to th e a p p lic a tio n o f R e h a b ilita tiv e E m p lo ym e n t.
          R e c o r d o n A p p e a l (“ R O A ” ) a t 1 1 1 ( e m p h a s i s a d d e d ) .

T h e P l a n s t a te d th a t t h e d e te r m i n a ti o n o f T o t a l D i s a b il i t y “ s h a ll b e

d e te r m i n e d b y t h e P l a n A d m i n i s t r a to r i n it s s o l e a n d a b s o l u t e d is c r e ti o n .”



                                                                 -2-
I d . T h e P l a n g r a n ts i t s a d m i n i s t r a to r “ [ t] h e d is c r e ti o n t o m a k e f a c t f in d i n g s

a n d to d e te r m i n e a ll q u e s t i o n s r e la ti n g t o t h e e li g i b i l i t y o f E m p l o ye e s f o r

b e n e f i t s , a s w e l l a s t h e a m o u n t o f p a ym e n t o f b e n e f i t s ” a n d t h e p o w e r “ t o

c o n s t r u e a n d in t e rp r e t th e P l a n a n d th e T r u s t .” I d . a t 1 3 2 .

          I n M a y o f 2 0 0 0 , B u c k a rd t i n j u r e d h e r b a c k a t w o r k a n d u n d e rw e n t

s e v e ra l s u r g e r i e s i n t h e f o ll o w i n g m o n t h s . I n S e p t e m b e r o f 2 0 0 0 ,

A l b e r t s o n ’ s d e te r m i n e d th a t B u c k a rd t w a s t o t a ll y d i s a b le d b a s e d u p o n h e r

i n a b il i t y t o p e r f o r m h e r r e g u la r o c c u p a t i o n o f p h a r m a c y m a n a g e r , a n d

a w a r d e d h e r l o n g - t e r m d i s a b il i t y b e n e f i t s . I n S e p t e m b e r o f 2 0 0 2 , B u c k a rd t

w a s r e q u ir e d to d e m o n s t r a te th a t s h e m e t t h e m o r e s t r i n g e n t r e q u ir e m e n t o f

t o t a l d i s a b il i t y r e q u ir e d u n d e r t h e P l a n if “ b e n e f it s h a v e b e e n p a id p u r s u a n t

t o S e c t i o n 3 .0 1 f o r 2 4 m o n th s o f a n y c o n tin u o u s p e r i o d o f T o ta l D is a b ility. .

. . ” I d . a t 1 1 1 . T o m e e t t h i s m o r e s t r i n g e n t d e f i n i t i o n o f t o t a l d i s a b i l i t y,

B u c k a rd t w o u l d h a v e to b e u n a b le to “ p e rf o r m a n y a n d e v e r y d u t y o f a n y

g a in f u l o c c u p a t i o n f o r w h i c h . . . s h e [ w a ] s r e a s o n a b ly f it t e d b y t r a in i n g ,

e d u c a t i o n o r e x p e ri e n c e . . . .” Id . ( e m p h a s is a d d e d ) .

          I n c o n ju n c ti o n w i t h h e r t w o - ye a r e v a lu a ti o n , A l b e r t s o n ’ s r e q u e s t e d

t h a t B u c k a rd t u n d e r g o a F u n c ti o n a l C a p a c i t y E v a lu a ti o n ( “ F C E ” ) , w h i c h

w o u l d t e s t h e r f u n c tio n a l c a p a b iliti e s th r o u g h a b a tte r y o f o b je c tiv e te s ts .

B u c k a rd t u n d e r w e n t a n F C E o n A u g u s t 2 8 , 2 0 0 2 , w i t h H a n d s O n P h ys i c a l

T h e r a p y. T h e p h ys i c a l t h e r a p is t w h o a d m i n i s t e r e d th e F C E c o m m e n te d th a t

                                                                  -3-
B u c k a rd t ’ s “ G l o b a l E f f o r t R a ti n g ” w a s q u e s t i o n a b le a n d th a t B u c k a rd t

p e r c e iv e d h e r a b il i t i e s t o p e r f o r m w o r k t a s k s a t w e ll b e lo w h e r t e s t e d

a b i l it i e s . H o w e v e r , t h e p h ys i c a l t h e r a p i s t n o t e d t h a t B u c k a r d t h a d c e r t a i n

l i m i t a ti o n s w i t h l i f ti n g , c a rr yi n g , c li m b i n g , a n d s i t t i n g . S p e c if ic a ll y, h e

n o t e d th a t B u c k a rd t w a s “ f re q u e n tl y u p a n d d o w n f r o m h e r c h a ir ” a n d th a t

t h e lo n g e s t t i m e s s h e s a t w a s e le v e n m i n u t e s . I d . a t 3 8 . T h e p h ys i c a l

t h e r a p i s t c o n c lu d e d ,

          [ i] n t e r m s o f a c c e s s t o t h e jo b m a r k e t, K a th y B u c k a rd t
          p e r f o r m e d a t a m o d i f ie d “ S e d e n t a r y” p h ys i c a l d e m a n d
          c h a ra c te ri s tic le v e l a s d e f in e d b y th e U .S . D e p a r t m e n t o f L a b o r .
          A t th i s le v e l s h e c o u l d n o t re t u r n t o h e r j o b a s a P h a r m a c i s t. I t
          m u s t b e n o te d th a t p a tie n t s e lf lim ite d h e r w e ig h te d a c tiv itie s .
          S h e w a s n o t r e q u ir e d to m a in t a in h e r s e a t p o s t u r e ( s h e w a s
          allow ed to transition her posture as she w anted). She w as able
          t o p e r f o r m m o s t o f h e r a c ti v i t i e s a n d p o s t u r e s a t a h ig h e r l e v e l
          t h a n s h e r a te d h e rs e lf in h e r i n t e r v i e w a n d in t h e P . A . C . T .
          S p e c i a l F u n c t io n S o r t. Id .

          O n S e p t e m b e r 2 0 , 2 0 0 2 , A l b e r t s o n ’ s M e d ic a l R e v ie w C o m m i t t e e ,

c o n s i s t i n g o f m e m b e r s o f A l b e r t s o n ’ s B e n e f i t s D e p a rt m e n t, m e t w i t h a

c o n s u l t i n g p h ys ic ia n , D r. J a m e s M o r e la n d , to r e v ie w B u c k a r d t’ s c la im .

A l b e r t s o n ’ s i n f o r m e d B u c k a rd t o n O c to b e r 3 , 2 0 0 2 , t h a t “ [ a ] c c o rd i n g t o t h e

F u n c t i o n a l C a p a c i t i e s E v a lu a ti o n t h a t w a s s u b m i t t e d f o r th i s r e v ie w , i t w a s

d e te r m i n e d th a t yo u c a n p e r f o r m s e d e n ta r y w o r k . T h e r e f o re , yo u n o l o n g e r

m e e t t h e P l a n ’ s d e f in i t i o n o f ‘ T o t a l D i s a b il i t y’ a n d yo u r c la im f o r L o n g

T e r m D i s a b ility b e n e f its h a s b e e n te r m in a te d .” I d . a t 4 1 .



                                                                  -4-
          B u c k a rd t a p p e a le d th is d e c is io n a n d s u b m itte d , w ith h e r a p p e a l, a

l e tt e r f r o m h e r h u s b a n d a n d a s t a te m e n t f r o m D r . M a r g a r e t I r i s h , o n e o f h e r

t r e a ti n g p h ys i c ia n s . I n h e r a p p e a l , B u c k a rd t u r g e d A l b e r t s o n ’ s t o c o n s i d e r

h e r p r o b l e m s w i t h p a in a n d c o m m e n te d ,

          t h e r e a re tw o m a in p r o b l e m s i n m y s e e k in g s o m e f o r m o f
          s e d e n ta r y w o r k . T h e f ir s t i s t h e g r e a t p a in t h a t I e x p e ri e n c e t h a t
          i s v e r y u n r e le n ti n g . I t i s d i s t r a c ti n g t o b e in s u c h p a in a n d
          a tt e m p t t o p e r f o r m a n y g a in f u l e m p l o ym e n t e v e n if s o m e o n e
          w o u ld b e w illin g to h ir e m e w ith s u c h a d e b ilita tin g h a n d ic a p .
          S e c o n d , t o j u s t e a s e th e p a in s l i g h t l y, I a m o n h i g h d o s e s o f
          n a r c o t i c s . I t h a s c a u s e d m e m u c h e m b a r r a s s m e n t to f e e l s o
          dulled by the drugs. Id. at 43-44.

B u c k a rd t i n c lu d e d a s t a te m e n t f r o m h e r h u s b a n d , i n w h i c h h e re it e r a te d

Buckardt’s problem s w ith pain, noting that “pain rules her life, she has to

p l a n e v e r y b r e a th , e v e ry m o v e m e n t , a n d e v e r y a c ti v e it y [ s i c ] a r o u n d h e r

p a in . ” I d . a t 4 5 .

          F i n a ll y, B u c k a rd t i n c lu d e d a le tt e r f r o m D r . I r i s h , o n e o f h e r t r e a ti n g

p h ys i c ia n s . D r . I r i s h , w h o s p e c ia li z e d in p h ys i c a l m e d ic in e a n d

r e h a b il i t a ti o n , w a s a n e w a s s o c ia te o f B u c k a r d t ’ s r e g u la r p h ys i c ia n a n d h a d

seen B uckardt on tw o occasions. D r. Irish com m ented on B uckardt’s FC E

e v a lu a ti o n a n d s t a te d ,

          [ e ] v e n t h o u g h s h e w a s r a t e d i n t h e m o d i f i e d s e d e n t a r y c a t e g o r y,
          h e r e d u c a t i o n a n d tr a in i n g a s w e ll a s j o b e x p e ri e n c e a n d
          r e q u ir e m e n ts d o n o t f it in to th e m o d if ie d s e d e n ta r y c a te g o r y.
          H e r j o b a s a r e ta il p h a r m a c is t w o u l d f it m o r e in t o t h e li g h t
          category as far as lifting, but in the medium category as far [as]
          r e p e ti t i v e r e a c h i n g a n d g r a s p i n g a n d in t h e h e a v y c a te g o r y a s f a r

                                                                -5-
          a s p ro lo n g e d re q u ir e m e n t f o r s ta n d in g a n d w a lk in g . I d . a t 4 7 .

D r . I r i s h c o n c lu d e d ,

          [ a ] s a n e x p e r i e n c e d p h ys i c a l m e d ic in e a n d re h a b il i t a ti o n
          p h ys i c ia n , I w o u l d s t a te w i t h o u t a d o u b t a t t h i s t i m e M s . K a th y
          B u c k a r d t is t o t a l ly d i s a b l e d . S h e c u r r e n t ly i s u n a b l e to “ p e r f o r m
          a n y a n d e v e r y d u t y o f a n y g a in f u l o c c u p a t i o n .” A t t h i s t i m e , s h e
          w o u l d n o t e v e n b e a b le to t o l e r a te u n d e rg o i n g r e h a b il i t a ti v e
          e m p l o ym e n t o r v o c a ti o n a l r e h a b il i t a ti o n . H e r p a in i s t o o
          d i s tr a c tin g a n d v e ry lim itin g w ith m o b ility c u r r e n tly. I d . a t 4 8 .

          O n N o v e m b e r 2 2 , 2 0 0 2 , t h e M e d i c a l R e v i e w C o m m i tt e e m e t w i th D r .

T h e o d o r e W a lt e r s , a c o n s u l t i n g p h ys i c ia n , t o a d d r e s s B u c k a rd t ’ s a p p e a l , a n d

o n c e a g a in d e n ie d b e n e f it s . B u c k a rd t a p p e a l e d th i s d e c is i o n . O n D e c e m b e r

6 , 2 0 0 2 , B u c k a r d t w a s a w a r d e d S o c i a l S e c u r i t y D i s a b i l it y B e n e f i t s

( “ S S D B ” ) e f f e c ti v e a s o f N o v e m b e r o f 2 0 0 0 .

          Buckardt underw ent a second FCE on January 22, 2003, with

W o r k S T E P S , I n c ., w h i c h s o u g h t t o “ o b je c ti v e ly q u a n ti f y c u r r e n t m a x im u m

v o l u n t a r y p h ys i c a l c a p a c it y.” I d . a t 6 0 . T h e p h ys i c a l t h e r a p is t w h o

a d m i n i s t e r e d th i s F C E c o m m e n te d ,

          [ t] h e li m i t e d s i t t i n g a n d s t a n d in g t o l e r a n c e M r s . B u c k a rd t
          e x h ib i t s t o d a y w o u l d p r e c lu d e h e r f r o m a r e tu r n t o a P h a r m a c y
          p o s i t i o n a t t h i s t i m e . O n s e v e ra l o c c a s i o n s t o d a y s h e s t o o d f o r
          4-5 minutes maximum, then sat down for several minutes before
          n e e d in g t o s t a n d u p , m o r e f r e q u e n tl y s t a n d in g o n l y 2 - 3 m i n u t e s
          b e f o re s i t t i n g d o w n a g a in . D u r in g t h e 2 h o u r s , 1 5 m i n u t e s
          e v a lu a ti o n , 2 h o u r s w a s s p e n t s i t t i n g a n d s t a n d in g . T h e
          m a x im u m s i t t i n g t i m e w a s 1 0 m i n u t e s , h o w e v e r, m o r e o f te n s h e
          s a t l e s s th a n 5 m i n u t e s b e f o r e s t a n d in g u p o r w a lk i n g . S h e
          d e m o n s t r a te d th i s f r e q u e n t p o s t u r e c h a n g e s [ s i c ] w h i l e f il i n g
          [ s i c ] o u t p a in d i a g r a m s a t t h e b e g in n i n g o f te s t i n g . I d . a t 6 8 .

                                                                -6-
H e com m ented, how ever, that B uckardt appeared to dem onstrate som e

b e h a v io r s t h a t w e r e d is p r o p o r t i o n a te to t h e a c t u a l f u n c ti o n a l l o s s c a u s e d b y

h e r i m p a i r m e n t . H e c o n c l u d e d B u c k a r d t w o u l d q u a l if y f o r th e s e d e n t a r y

p h ys i c a l d e m a n d c h a r a c te r i s t i c le v e l a s d e f in e d b y t h e U . S . D e p a rt m e n t o f

Labor, with a reduced lifting level.

          I n A p r i l 4 , 2 0 0 3 , A l b e r t s o n ’ s M e d i c a l R e v i e w C o m m i t te e o n c e a g a i n

d e t e r m in e d t h a t B u c k a r d t w a s n o t t o t a l l y d i s a b l e d b e c a u s e t h e “ s e c o n d F C E

also indicates she can perform at a sedentary w ork level. Therefore she is

n o t d i s a b l e d f r o m a n y g a i n f u l e m p l o ym e n t a n d d o e s n o t m e e t th e P l a n ’ s

d e f in i t i o n o f to t a l d i s a b il i t y.” I d . a t 7 6 .

          B u c k a rd t a p p e a l e d a g a i n o n J u n e 2 3 , 2 0 0 3 , t h r o u g h a le tt e r w r i t t e n b y

h e r a t to r n e y. A l b e r t s o n ’ s in f o r m e d B u c k a r d t th a t th i s w o u l d b e h e r t h i r d

a n d f i n a l a p p e a l . O n J u l y 1 1 , 2 0 0 3 , t h e M e d i c a l R e v i e w C o m m i t te e a g a i n

d e n ie d B u c k a rd t b e n e f i t s , d e te r m i n i n g t h a t, “ [ n ] o n e w m e d ic a l

d o c u m e n t a ti o n w a s p r o v i d e d to s u p p o r t h e r c la im s s h e is to t a ll y d i s a b le d

f r o m a n y o c c u p a t i o n ( p l e a s e c it e p la n d e f in i t i o n f o r d i s a b le d [ s i c ] a f te r 2 4

m o s . ) . ” I d . a t 8 2 . B u c k a rd t w a s i n f o r m e d o f th i s d e c is i o n b y a le tt e r a n d

r e m i n d e d th a t s h e h a d e x h a u s t e d h e r a p p e a l s p r o c e s s . B u c k a rd t t h e n

b r o u g h t h e r E R IS A c la im in th e D is tr ic t o f W yo m in g p u r s u a n t to 2 9 U .S .C . §

1 1 3 2 ( a ) ( 1 ) ( B ) . T h e d i s tr ic t c o u r t g r a n t e d s u m m a r y j u d g m e n t in B u c k a r d t ’s

f a v o r a n d th is a p p e a le d f o llo w e d .

                                                                  -7-
                                                                  II.

          T h e d is t r i c t c o u r t d e te r m i n e d , a n d th e p a rt i e s d o n o t d i s p u t e , t h a t t h e

P l a n g r a n te d A l b e r t s o n ’ s d i s c r e ti o n a r y a u th o r i t y t o d e te r m i n e e li g i b i l i t y f o r

benefits. Therefore, the district court properly concluded that it should

r e v ie w A l b e r t s o n ’ s d e c is i o n u n d e r a n a rb i t r a r y a n d c a p r i c io u s , o r a b u s e o f

d i s c r e ti o n , s t a n d a rd . 1 G a it h e r v . A e tn a L i f e I n s . C o ., 3 8 8 F . 3 d 7 5 9 , 7 6 7

( 1 0 t h C i r . 2 0 0 4 ) ( w h e n a n E R I S A p l a n g r a n ts a p la n a d m i n i s t r a to r d i s c r e ti o n

i n a d m i n i s te r i n g t h e p l a n , w e w i ll u p h o l d i ts d e c i s io n s u n l e s s t h e y a r e

a r b i t r a r y a n d c a p r i c io u s ) . B e c a u s e B u c k a rd t h a s n o t r a is e d th e is s u e o f a

potential conflict of interest w arranting an enhanced standard of review , w e

a s s u m e th a t t h e p u r e a rb i t r a r y a n d c a p r i c io u s s t a n d a rd a p p li e s . S e e F o u g h t

v . U N U M L i f e In s . C o . o f A m ., 3 7 9 F . 3 d 9 9 7 , 1 0 0 3 ( 1 0 t h C i r . 2 0 0 4 ) ( n o t i n g

t h a t t h i s c o u r t a p p l ie s a l e s s d e f e r e n t ia l a r b i tr a r y a n d c a p r ic i o u s s t a n d a r d

w h e n th e p la n a d m i n i s t r a to r h a s a c o n f l i c t o f in t e r e s t ) ; G a it h e r , 3 9 4 F . 3 d a t

801.

          This district court’s determination of w hether an ERISA benefits

d e c i s i o n is a rb itr a ry a n d c a p ri c io u s is a le g a l q u e s tio n r e v ie w e d d e n o v o .




          1
             This circuit has concluded that, in the ER ISA context, the arbitrary
a n d c a p r i c io u s s t a n d a rd i s e q u a te d w i t h t h e a b u s e o f d is c r e ti o n s t a n d a rd a n d
t h e r e i s a s e m a n tic , n o t s u b s ta n tiv e , d if f e r e n c e b e tw e e n th e te r m s .
C h a m b e r s v . F a m i ly H e a l th P l a n C o r p . , 1 0 0 F .3 d 8 1 8 , 8 2 5 n .1 ( 1 0 t h C i r.
1996).

                                                                  -8-
C a l d w e l l v . L if e In s . C o . o f N . A m ., 2 8 7 F .3 d 1 2 7 6 , 1 2 8 2 ( 1 0 th C ir . 2 0 0 2 ) .

A d e c is i o n i s a rb i t r a r y a n d c a p r i c io u s i f it i s u n s u p p o r t e d b y s u b s t a n ti a l

evidence. Sandoval v. Aetna Life & Cas. Ins. Co., 967 F.2d 377, 382 (10th

C i r . 1 9 9 2 ) . “ ‘ S u b s ta n ti a l e v id e n c e i s s u c h e v id e n c e t h a t a r e a s o n a b le m i n d

m i g h t a c c e p t a s a d e q u a t e to s u p p o r t t h e c o n c l u s i o n r e a c h e d b y t h e

[ d e c i s i o n m a k e r] .’ S u b s ta n ti a l e v id e n c e r e q u ir e s ‘ m o r e th a n a s c in t i l l a b u t

l e s s t h a n a p re p o n d e ra n c e .’ ” I d . ( c it a ti o n s o m i t t e d ) “ S u b s t a n ti a li t y o f th e

e v id e n c e i s b a s e d u p o n th e r e c o rd a s a w h o l e . I n d e te r m i n i n g w h e th e r t h e

e v i d e n c e i n s u p p o r t o f t h e a d m i n i s t r a to r ’ s d e c i s io n i s s u b s ta n t ia l , w e m u s t

t a k e [ ] i n t o a c c o u n t w h a te v e r i n t h e r e c o rd f a ir l y d e tr a c ts f r o m i t s w e ig h t .”

C a l d w e l l , 2 8 7 F .3 d a t 1 2 8 2 ( in t e r n a l q u o t a ti o n m a r k s o m i tt e d ) .

          W h e n r e v ie w i n g u n d e r t h e a rb i t r a r y a n d c a p r i c io u s s t a n d a rd , “ [ t] h e

A d m i n i s t r a to r [ ’ s ] d e c i s i o n n e e d n o t b e t h e o n l y l o g i c a l o n e n o r e v e n t h e b e s t

o n e . I t n e e d o n l y b e s u f f i c i e n t ly s u p p o r te d b y t h e f a c t s w i t h i n [ h i s ]

k n o w l e d g e to c o u n te r a c la im t h a t i t w a s a r b i t r a r y a n d c a p r i c io u s .” K i m b e r

v . T h i o k o l C o r p ., 1 9 6 F . 3 d 1 0 9 2 , 1 0 9 8 ( 1 0 t h C i r . 1 9 9 9 ) . I n r e v ie w i n g t h e

p l a n a d m in is tr a to r’ s d e c is io n u n d e r a n a r b itr a r y a n d c a p r i c io u s s ta n d a r d , a

district court is limited to the administrative record, or the materials

c o m p i l e d b y t h e p la n a d m i n i s t r a to r i n m a k in g t h e d e c i s i o n . S a n d o v a l, 9 6 7

F.2d at 380.

          T h i s c o u r t r e v ie w s a g r a n t o f s u m m a r y j u d g m e n t d e n o v o , a p p lyi n g t h e

                                                                -9-
s a m e l e g a l s ta n d a rd u s e d b y th e d is tr ic t c o u r t . K im b e r , 1 9 6 F .3 d a t 1 0 9 7 .

Summary judgment is appropriate “if the pleadings, depositions, answ ers to

i n t e r r o g a to r i e s , a n d a d m i s s i o n s o n f il e , t o g e th e r w i t h t h e a f f id a v it s , i f a n y

s h o w t h a t t h e r e is n o g e n u in e is s u e a s to a n y m a te r i a l f a c t a n d th a t t h e

m o v i n g p a r t y i s e n ti t l e d to j u d g m e n t a s a m a t t e r o f la w .” P i t m a n v . B l u e

C r o s s & B l u e S h i e ld o f O k l a h o m a , 2 1 7 F . 3 d 1 2 9 1 , 1 2 9 5 ( 1 0 t h C i r . 2 0 0 0 )

( c i ti n g F E D . R . C I V . P . 5 6 ( c ) ) .

           O n a p p e a l , A l b e r t s o n ’ s a r g u e s t h e r e w a s s u b s t a n ti a l e v id e n c e i n t h e

record to support its denial of benefits and that the district court, despite

claim ing to apply an arbitrary and capricious standard of review , actually

a n d e rr o n e o u s l y r e v ie w e d it s d e c is i o n t o d e n y B u c k a rd t b e n e f i t s u n d e r a d e

n o v o s t a n d a r d . S p e c i f i c a l ly, A l b e r t s o n ’ s c l a i m s t h a t th e d i s tr ic t c o u r t

d i s r e g a r d e d t h e f i n d i n g s o f t w o c o n s u l t i n g p h ys i c i a n s a n d t h e r e s u l t s o f t w o

i n d e p e n d e n t F C E s i n t h e r e c o r d a n d i n a p p r o p r ia t e l y c o n s i d e r e d B u c k a r d t ’s

a w a r d o f S S D B . I n r e s p o n s e , B u c k a rd t c o n te n d s t h a t t h e r e w a s n o m e d ic a l

e v id e n c e i n t h e r e c o rd t o s u p p o r t A l b e r t s o n ’ s d e n ia l o f b e n e f it s a n d th e

r e c o rd w a s r e p le te w it h e v id e n c e t h a t B u c k a rd t m e t t h e P l a n ’ s d e f in i t i o n o f

t o t a l d i s a b i l i t y.

           A l b e r t s o n ’ s f ir s t a r g u e s t h a t t h e d is t r i c t c o u r t i m p r o p e r l y i g n o r e d th e

o p i n i o n s o f t w o c o n s u l ti n g p h ys i c i a n s , D r . J a m e s M o r e l a n d a n d D r .

T h e o d o r e W a lt e r s , w h o r e v ie w e d B u c k a rd t ’ s c la im a n d d e te r m i n e d th a t s h e

                                                                  -10-
w as not totally disabled under the Plan. In response, Buckardt correctly

argues that the record contains no m edical findings or opinions of these tw o

c o n s u l t i n g p h ys i c ia n s . T h e r e c o rd m e r e ly c o n ta in s t h e in i t i a ls “ J M ” a n d

“ T W ” o n tw o a d m i n i s t r a ti v e f o rm s d e n yi n g B u c k a rd t b e n e f i t s a n d u p h o ld i n g

h e r d e n i a l o f b e n e f i t s . T h e r e i s n o v e r if i c a t i o n i n t h e r e c o r d o f w h o t h e s e

i n i t i a ls i d e n ti f y. E v e n if D r . M o r e la n d a n d D r . W a lt e r s i n i t i a le d th e c it e d

f o r m s , t h e re is n o in d ic a tio n w h a t th e ir in itia ls w e r e m e a n t to s ig n if y.

B ecause these initials do not represent the m edical opinions of tw o

c o n s u l t in g p h ys i c i a n s , t h e r e w e r e p r o p e r l y d i s r e g a r d e d b y t h e d i s t r i c t c o u r t .

          A l b e r t s o n ’ s n e x t a r g u e s t h a t t h e d is t r i c t c o u r t i m p r o p e r l y d i s c o u n te d

t h e r e s u l t s o f tw o i n d e p e n d e n t F C E s , b o t h o f w h i c h in d i c a te d th a t B u c k a rd t

was capable of modified sedentary work. Buckardt counters that these FCEs

w e r e n o t m e d ic a l e v a lu a ti o n s a n d o f f e r e d n o o p in i o n o n w h a t t yp e o f

s e d e n ta r y w o r k s h e c o u ld p e r f o r m . I n a d d it i o n , B u c k a rd t c o n te n d s t h a t t h e

r e c o rd r e v e a l s t h a t s h e c a n n o t u n d e r g o r e h a b il i t a ti v e e m p l o ym e n t o r

v o c a ti o n a l r e h a b il i t a ti o n b e c a u s e o f h e r p a in .

          T h e th e r a p is t w h o a d m i n i s t e r e d B u c k a rd t ’ s f ir s t F C E c o n c lu d e d th a t

s h e w a s c a p a b l e o f m o d i f ie d s e d e n ta r y w o r k a s l o n g a s s h e c o u ld t r a n s i t i o n

b e tw e e n s t a n d in g a n d s i t t i n g a s n e e d e d . H e n o te d th a t B u c k a rd t s e lf - l i m i t e d

h e r w e ig h t e d a c t i v i t i e s a n d w a s a b le to p e r f o r m m o s t o f h e r a c ti v i t i e s a n d

p o s tu r e s a t a h i g h e r le v e l th a n s h e h a d r a te d h e r s e l f . T h e t h e r a p i s t a l s o

                                                                  -11-
n o t e d th a t s h e li m p e d le s s w h e n s h e w a s u n a w a r e o f o b s e r v a ti o n a n d d id n o t

p e r f o r m c o n s i s t e n tl y t h r o u g h o u t t h e f u n c t i o n a l t e s t s e s s i o n .

          T h e s e c o n d F C E w a s p e r f o r m e d f iv e m o n t h s l a te r b y a d if f e r e n t

t h e r a p i s t a t a d i f f e r e n t f a c i l it y. T h i s t h e r a p i s t n o t e d B u c k a r d t ’ s c o m p l a i n t s

o f c o n s t a n t p a in a n d h e r u s e o f p a i n - r e li e v in g d r u g s . H e c o m m e n te d th a t

B u c k a r d t e x p e r ie n c e d h i g h p a i n l e v e l s a f t e r p e r f o r m i n g r e a c h i n g a c t i v i ti e s ,

d i d n o t e x h ib i t p a in m a g n if ic a ti o n , w a s c o o p e ra ti v e d u r i n g t e s t i n g , a n d th a t

v a li d i t y s c o r e s d e m o n s t r a te d m a x i m u m e f f o r t i n a t l e a s t f o u r o f f iv e

c a te g o r i e s . T h e th e r a p is t s t a te d th a t B u c k a rd t r e p o r t e d h ig h p a in l e v e ls a n d

w a s “ te a rf u l j u s t p r i o r t o l e a v in g ,” b u t u l t i m a te ly d e te r m i n e d th a t B u c k a rd t

m e t a p h ys i c a l d e m a n d c l a s s i f ic a ti o n f o r s e d e n ta r y w o r k , w i t h a li m i t a ti o n

o n h e r l i f ti n g r e q u ir e m e n t s . R O A a t 6 7 .

          B o t h p h ys i c a l t h e r a p is t s w h o a d m i n i s t e r e d B u c k a rd t ’ s F C E s r e a c h e d

t h e s a m e u l t i m a te c o n c l u s i o n t h a t B u c k a rd t w a s c a p a b l e o f m o d i f ie d

s e d e n t a r y w o r k . T h e r e s u l ts o f t h e s e t w o i n d e p e n d e n t F C E s p r o v i d e m o r e

t h a n a s c i n t i ll a o f e v i d e n c e t h a t B u c k a r d t d o e s n o t h a v e “ t h e c o m p l e t e

i n a b il i t y” to “ p e rf o r m a n y a n d e v e r y d u t y o f a n y g a in f u l o c c u p a t i o n f o r

w h i c h . . . s h e is r e a s o n a b ly f it t e d b y t r a in i n g , e d u c a t i o n o r e x p e ri e n c e . . . . ”

I d . a t 1 1 1 ( e m p h a s is a d d e d ) . T h e F C E s c o n t a in s o m e c o n t r a d ic t o r y f i n d i n g s ,

i n c lu d i n g t h a t B u c k a rd t h a d to c h a n g e p o s t u r e s f r e q u e n tl y d u r i n g t h e

e v a lu a ti o n , e x p e ri e n c e d h i g h p a in l e v e ls a t c e rt a in t i m e s d u r i n g t h e te s t i n g ,

                                                                  -12-
reported difficulty sitting, standing, walking, and lifting, and reported pain

t h a t p r e v e n te d h e r f ro m h o b b ie s , s p o r t s , s e x u a l r e la tio n s , c h o r e s , a n d w o r k .

H o w e v e r , d e s p i t e n o t i n g t h e s e d i f f i c u l t ie s , b o t h t h e r a p i s t s u l t im a t e l y

c o n c lu d e d th a t B u c k a rd t w a s c a p a b l e o f m o d i f ie d s e d e n ta ry w o r k . W h e n

r e v ie w i n g u n d e r t h e a rb i t r a r y a n d c a p r i c io u s s t a n d a rd , “ [ t] h e

A d m i n i s t r a to r [ ’ s ] d e c i s i o n n e e d n o t b e t h e o n l y l o g i c a l o n e n o r e v e n t h e b e s t

o n e . I t n e e d o n ly b e s u f f ic ie n tl y s u p p o r t e d b y f a c t s w i t h i n [ h is ] k n o w l e d g e

t o c o u n te r a c la im t h a t i t w a s a r b i t r a r y a n d c a p r i c io u s .” K i m b e r , 1 9 6 F . 3 d a t

1098.

          The district court appeared to discount the results of Buckardt’s FCEs

b e c a u s e th e r e w a s n o e v id e n c e i n t h e r e c o rd a s t o w h a t s e d e n ta r y w o r k s h e

w a s “ r e a s o n a b ly f itte d b y tr a in in g , e d u c a tio n o r e x p e r i e n c e ” to p e r f o r m .

R O A a t 1 1 1 . H o w e v e r, t h e P l a n d o e s n o t r e q u ir e A l b e r t s o n ’ s t o i d e n ti f y

a lt e r n a ti v e jo b s a s p a r t o f it s d e n ia l o f b e n e f it s a n d B u c k a rd t h a s c it e d n o

a u th o r i t y t o t h e c o n tr a r y. I n s t e a d , B u c k a rd t a r g u e s t h a t t h e F C E s a r e n o t

m e d ic a l f in d i n g s a n d th a t o t h e r e v id e n c e i n t h e r e c o rd d e m o n s t r a te s t h a t s h e

m e e ts t h e P l a n ’ s d e f in i t i o n o f to t a l d i s a b il i t y. S h e n o t e s t h a t h e r t r e a ti n g

p h ys i c i a n d e t e r m i n e d t h a t s h e i s c o m p l e te l y u n a b l e to p e r f o r m a n y a n d e v e r y

d u t y o f a n y g a in f u l e m p l o ym e n t a n d th a t s h e is u n a b le to u n d e r g o v o c a ti o n a l

r e h a b i l it a t i o n . F i n a l l y, s h e u r g e s t h a t t h e d i s t r i c t c o u r t d i d n o t e r r b e c a u s e i t

m e r e ly c o n s i d e r e d , b u t d i d n o t r e ly u p o n , h e r a w a r d o f S S D B i n d e te r m i n i n g

                                                                   -13-
t h a t A l b e r ts o n ’ s d e c i s io n w a s a r b i tr a ry a n d c a p r i c io u s .

          I t i s tr u e t h a t “ [ s ] u b s t a n t ia l it y o f t h e e v i d e n c e i s b a s e d u p o n t h e r e c o r d

a s a w h o l e . I n d e te r m i n i n g w h e th e r t h e e v id e n c e i n s u p p o r t o f th e

a d m i n i s t r a to r ’ s d e c is i o n i s s u b s t a n ti a l, w e m u s t ‘ t a k e [ ] i n t o a c c o u n t

w h a te v e r i n t h e re c o rd f a ir l y d e tr a c ts f r o m i t s w e ig h t .’ ” C a ld w e ll , 2 8 7 F . 3 d

a t 1 2 8 2 . H o w e v e r, t h e c h a l l e n g e s B u c k a rd t l e v ie s a g a in s t t h e r e s u l t s o f th e

F C E s d o n o t s u f f ic ie n tl y n e g a te th e w e ig h t o f e v id e n c e i n s u p p o r t o f

A l b e r t s o n ’ s d e c is i o n t o d e n y b e n e f i t s . F i r s t , B u c k a rd t c it e s n o a u th o r i t y f o r

h e r a r g u m e n t th a t A l b e r ts o n ’ s c a n n o t r e ly u p o n t h e F C E f i n d i n g s b e c a u s e

t h e y a r e n o t m e d ic a l o p i n i o n s . S e v e r a l c ir c u it s h a v e c o n c lu d e d th a t t h e

r e s u l ts o f F C E s m a y s e r v e a s s u b s t a n t ia l e v i d e n c e f o r a p l a n a d m i n i s tr a t o r ’ s

d e c is i o n t o d e n y b e n e f i t s . S e e G a n n o n v . M e tr o . L i f e I n s . C o ., 3 6 0 F . 3 d

2 1 1 , 2 1 3 ( 1 s t C i r . 2 0 0 4 ) ( c o n c lu d i n g t h a t i t w a s r e a s o n a b le f o r a p la n

a d m i n i s t r a to r t o r e ly u p o n a n F C E a s e v id e n c e s u p p o r t i n g a d e te r m i n a ti o n

t h a t c la im a n t d i d n o t m e e t p l a n ’ s d e f in i t i o n o f d is a b il i t y) ; J a c k s o n v . M e tr o .

L i f e I n s . C o ., 3 0 3 F .3 d 8 8 4 , 8 8 8 ( 8 t h C i r. 2 0 0 2 ) ( n o t in g t h a t a n F C E ’ s

determination that claimant could do light work w as enough to constitute

s u b s t a n t ia l e v i d e n c e f o r d e n i a l o f b e n e f i ts ) .

          W hile it is true that Dr. Irish concluded that Buckardt was currently

u n a b le “ to p e r f o r m a n y a n d e v e r y d u t y o f a n y g a in f u l o c c u p a t i o n ” a n d th a t

B u c k a rd t ’ s p a in l e v e ls w o u l d p r o h i b i t h e r f r o m u n d e r g o i n g r e h a b il i t a ti v e

                                                                  -14-
e m p l o ym e n t o r v o c a ti o n a l r e h a b il i t a ti o n , a n E R I S A p l a n a d m i n i s t r a to r i s n o t

r e q u i r e d t o g i v e s p e c i a l w e i g h t t o t h e o p i n i o n o f a t r e a t i n g p h ys i c i a n . R O C

at 48. As stated by the Supreme Court,

          [p]lan administrators, of course, may not arbitrarily refuse to
          c r e d it a c la im a n t’ s r e li a b le e v id e n c e , i n c lu d i n g t h e o p in i o n s o f a
          t r e a t i n g p h ys i c i a n . B u t , w e h o l d , c o u r t s h a v e n o w a r r a n t t o
          require administrators automatically to accord special w eight to
          t h e o p i n io n s o f a c l a im a n t ’s p h ys ic i a n ; n o r m a y c o u r ts im p o s e
          o n p l a n a d m i n i s t r a to r s a d is c r e te b u r d e n o f e x p l a n a ti o n w h e n
          t h e y c r e d it r e li a b le e v id e n c e t h a t c o n f li c ts w i t h a tr e a ti n g
          p h ys i c ia n ’ s e v a lu a ti o n . B l a c k & D e c k e r D i s a b il i t y P l a n v . N o r d ,
          5 3 8 U .S . 8 2 2 , 8 3 4 ( 2 0 0 3 ) .

          F i n a l l y, i t i s u n c l e a r w h e t h e r th e d i s tr ic t c o u r t r e l ie d u p o n B u c k a r d t ’s

a w a r d o f S S D B i n d e te r m i n i n g t h a t A l b e r t s o n ’ s d e n ia l o f b e n e f it s w a s

a r b i t r a r y a n d c a p r i c io u s . T h e d is t r i c t c o u r t d i d n o t e th a t B u c k a rd t h a d

received SSD B benefits, w hich meant that she w as not performing

s u b s t a n t i a l g a i n f u l a c t i v i t y, h a d a s e v e r e m e d i c a l l y d e t e r m i n a b l e

i m p a i r m e n t, a n d w a s u n a b le to a d ju s t f r o m h e r p a s t w o r k to o th e r w o r k .

H o w e v e r, o u r f o c u s m u s t r e m a i n u p o n t h e is s u e p r e s e n te d h e re : w h e th e r

B u c k a r d t m e t th e P l a n ’ s d e f i n i ti o n o f t o t a l d i s a b i li ty. B e c a u s e t h e P l a n ’ s

r e q u ir e m e n t s a re n o t i d e n ti c a l t o t h e r e q u ir e m e n t s f o r S S D B , w h e th e r

B u c k a r d t m e t t h e S o c i a l S e c u r i t y A d m in i s t r a t i o n ’ s r e q u i r e m e n t s f o r S S D B

i s n o t r e le v a n t t o o u r i n q u i r y, a n d s h o u l d n o t b e c o n s i d e r e d .

          T h e r e s u l t s o f t h e F C E s p r o v i d e m o r e t h a n a s c i n t i ll a o f e v i d e n c e i n

s u p p o r t o f A l b e r t s o n ’ s d e n ia l o f b e n e f it s a n d “ a r e a s o n a b le m i n d m i g h t

                                                                  -15-
a c c e p t [ th i s e v id e n c e ] a s a d e q u a t e to s u p p o r t t h e c o n c l u s i o n r e a c h e d b y

[A lbertson’s].” Sandoval, 967 F.2d at 382. Because the results of both

F C E s p r o v i d e s u b s t a n ti a l e v id e n c e u p o n w h i c h A l b e r t s o n ’ s c o u ld h a v e b a s e d

i ts d e c i s io n t o d e n y B u c k a r d t lo n g - te r m d i s a b i li ty b e n e f i ts , t h e d i s tr ic t c o u r t

e r r e d i n g r a n t i n g B u c k a r d t s u m m a r y j u d g m e n t o n h e r E R IS A c l a i m .

                                                               III.

          W e REVERSE the district court’s grant of summary judgment in

B u c k a rd t ’ s f a v o r a n d R E M A N D w i t h d i r e c ti o n s t o t h e d is t r i c t c o u r t t o e n te r

j u d g m e n t in f a v o r o f A l b e r ts o n ’ s .


                                                                       E n t e r e d f o r th e C o u r t


                                                                       M a r y B e c k B r is c o e
                                                                       C ir c u it J u d g e




                                                               -16-